[Cite as State v. Eyajan, 2018-Ohio-4570.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                    :       MEMORANDUM OPINION

                 Plaintiff-Appellee,              :
                                                          CASE NOS. 2018-A-0080
   - vs -                                         :                 2018-A-0081
                                                                    2018-A-0082
SHEILA M. EYAJAN,                                 :

                 Defendant-Appellant.             :


Criminal Appeal from the Ashtabula Municipal Court, Case Nos. 2018 CRB 01444 A,
B, C.

Judgment: Appeals dismissed.


Michael Franklin, Ashtabula City Solicitor, Ashtabula Municipal Court, 110 West 44th
Street, Ashtabula, OH 44004 (For Plaintiff-Appellee).

Sheila M. Eyajan, pro se, P.O. Box 790, 10106 Station Road, Northeast, PA 16428
(Defendant-Appellant).



THOMAS R. WRIGHT, P.J.

        {¶1}     On October 12, 2018, appellant, Sheila M. Eyajan, pro se, filed a notice of

appeal from the trial court’s denial of a jury trial.

        {¶2}     Attached to appellant’s notice is a pleading that she filed with the trial

court requesting an extension of time for a pretrial hearing and for a jury trial to be set

after November 2018. At the bottom of the pleading, the trial court judge granted the

motion for extension on the pretrial hearing and added a handwritten notation that: “jury
trial request not timely filed.” This pleading/judgment entry is time-stamped September

25, 2018.

         {¶3}   R.C. 2505.02 defines the types of orders that constitute a final appealable

order:

         {¶4}   “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

         {¶5}   “(2) An order that affects a substantial right made in a special proceeding

or upon a summary application in an action after judgment;

         {¶6}   “(3) An order that vacates or sets aside a judgment or grants a new trial;

         {¶7}   “(4) An order that or denies a provisional remedy and to which both of the

following apply:

         {¶8}   “(a) The order in effect determines the action with respect to the

provisional remedy and prevents a judgment in the action in favor of the appealing party

with respect to the provisional remedy.

         {¶9}   “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

         {¶10} “(5) An order that determines that an action may or may not be maintained

as a class action; * * *.”

         {¶11} In criminal cases, pursuant to R.C. 2953.02, a court of appeals only

possesses jurisdiction to hear an appeal if it is from a “judgment or final order.”

Furthermore, the Supreme Court of Ohio has stated that “in a criminal case there must

be a sentence which constitutes a judgment or a final order which amounts ‘to a




                                                2
disposition of the cause’ before there is a basis for appeal.” State v. Chamberlain, 177
Ohio St. 104, 106-107(1964); see also State v. Thompson, 11th Dist. Portage No. 2018-

P-0066, 2018-Ohio-4177; State v. Marbuery-Davis, 11th Dist. Lake No. 2016-L-001,

2016-Ohio-898.

       {¶12} In the present case, there has been no disposition of the underlying cause

i.e., appellant has not been convicted or sentenced in her criminal cases.      In fact,

appellant’s trial was set for November 27, 2018, but the court cancelled the trial and

stayed any further proceedings as appellant filed her notice of appeal on October 12,

2018. The appeals are premature. Appellant has a remedy to appeal when the cases

are concluded by the trial court.

       {¶13} Accordingly, the appeals are hereby, sua sponte, dismissed for lack of

jurisdiction.



DIANE V. GRENDELL, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                            3